       Case 2:19-cv-02449-JAR-ADM Document 200 Filed 12/07/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

  BUDICAK, INC.

                Plaintiff,

         v.                                               Case No:
                                                          2:19-cv-02449-JAR-ADM
  LANSING TRADE GROUP, LLC, et al.


               Defendants.


                                 CERTIFICATE OF SERVICE
         The undersigned certifies that on December 4, 2020 a true and accurate copy of

  Defendant Lansing Trade Group, LLC’s First Set of Interrogatories to Plaintiffs was served via

  email on the following counsel of record:

                                                    Eric Unrein
Jennifer W. Sprengel
                                                    Cavanaugh Biggs & Lemon
Cafferty Clobes Meriwether & Sprengel LLP
                                                    2942A South Wanamaker, Ste. 100
150 South Wacker Drive, Suite 3000
                                                    Topeka, KS 66614
Chicago, Illinois 60606
                                                    eunrein@cavlem.com
jsprengel@caffertyclobes.com

Brian P. O’Connell                                  Joseph M. McGroder
Cafferty Clobes Meriwether & Sprengel LLP           Nathan Garret
150 South Wacker Drive, Suite 3000                  Graves Garrett, LLC
Chicago, Illinois 60606                             1100 Main Street, Ste. 2700
boconnell@caffertyclobes.com                        Kansas City, MO 64105
                                                    jmcgroder@gravesgarrett.com
                                                    ngarrett@gravesgarrett.com
Anthony F. Fata
Cafferty Clobes Meriwether & Sprengel LLP           Gary D. McCallister
150 South Wacker Drive, Suite 3000                  McCallister Law Group, LLC
Chicago, Illinois 60606                             200 South LaSalle Street, Ste. 2150
afata@caffertyclobes.com                            Chicago, IL 60601
                                                    gdm@mccallisterlawgroup.com
Raymond Girnys
Craig Maider
Lowey Dannenberg P.C.
44 South Broadway, Suite 1100
White Plains, New York 10601
rgirnys@lowey.com
cmaider@lowey.com
        Case 2:19-cv-02449-JAR-ADM Document 200 Filed 12/07/20 Page 2 of 2




Date: December 7, 2020                             Respectfully submitted,

                                                   GM LAW PC

                                                       By: /s/ Kirk T. May
                                                       Kirk T. May KS #22356
                                                       GM Law PC
                                                       1201 Walnut, Suite 2000
                                                       Kansas City, Missouri 64106
                                                       Tele: (816) 471-7700
                                                       Fax: (816) 471-2221
                                                       Kirkm@gmlawpc.com


                                                       J. Kevin McCall (pro hac vice)
                                                       Nicole A. Allen (pro hac vice)
                                                       Thomas E. Quinn (pro hac vice)
                                                       JENNER & BLOCK LLP
                                                       353 N. Clark Street
                                                       Chicago, IL 60654-3456
                                                       Tele: 312-222-9350
                                                       jmccall@jenner.com
                                                       nallen@jenner.com
                                                       tquinn@jennner.com


                                                       Attorney for Defendant
                                                       Lansing Trade Group, LLC




                                  CERTIFICATE OF SERVICE

        This is to certify that one the 7th day of December, 2020, a true and correct copy of the above
and foregoing document was filed via the Court’s electronic filing system which transmitted a copy
to all parties of record.



                                                   By: /s/ Kirk T. May
                                                      Kirk T. May



                                                   2
